Citation Nr: 1105063	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran had active air service from June 1973 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

When this case most recently was before the Board in June 2010, 
it was remanded for evidentiary development.  The case since has 
been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R.            § 20.900(c) (9).


FINDINGS OF FACT

1.  The Veteran was not found to have a psychiatric disorder on 
his induction examination.

2.  Chronic PTSD was present in service; the evidence does not 
clearly and unmistakably establish that the disorder did not 
increase in severity as a result of active duty.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1111 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Generally, service connection for PTSD based on an in-service 
stressor requires medical evidence establishing a diagnosis of 
the condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed before acceptance and enrollment and 
was not aggravated by such service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304 (b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran urges that he first manifested psychiatric disability 
in service.  Specifically, the Veteran asserts that he does not 
have PTSD as a result of sexual abuse as a child, but rather his 
PTSD is a result of his active service.  The Veteran reported 
that one of his sergeants mentally abused him by calling him, 
among other things, a "dumb West Virginia hillbilly."  
Additionally, the Veteran reported that the constant stress of 
not knowing whether he was going to be deployed to Vietnam also 
caused him to suffer from PTSD.

A review of the Veteran's service treatment records (STRs) show 
that he did not receive treatment for a psychiatric condition of 
any kind while on active duty.  STRs show that at his induction 
examination in February 1973, and at his separation examination 
in May 1974, the Veteran's psychiatric status was noted as being 
normal.  

A review of the record shows that in October 1995 the Veteran was 
seen for a psychological evaluation by a private physician.  At 
that time the Veteran reported that he had been sexually abused 
as a child.  The examiner reported that the Veteran's history of 
abuse explained some of his current symptoms, such as recurrent 
dreams at night of his past experience, his angry affect, and his 
inability to trust others.  The examiner diagnosed the Veteran 
with PTSD due to childhood sexual abuse.

In February 2002, after intelligence testing and studies were 
conducted, the Veteran was found to have mild mental retardation.  
Ms. B.S., who conducted the February 2002 evaluation, stated that 
from the history obtained from the Veteran, it appeared that his 
mental illness first manifested itself while he was in the 
service in 1973 and 1974.  She opined that due to abuse the 
Veteran suffered as a child, the Veteran probably suffered from 
mental illness prior to serving in the USAF.  She stated, 
however, that the stress of the military probably triggered the 
Veteran's debilitating psychological problems.

In February 2009, in accordance with the Board's remand in 
November 2007, the Veteran was afforded a VA examination to 
determine the nature and etiology of any currently present 
psychiatric disorder.  At that time, the examiner did not 
diagnose the Veteran with PTSD.  However, the VA examiner stated 
that neither the Veteran's assertion that he was called a "dumb 
hick" by his sergeant or the stress he experienced over the 
uncertainty of being deployed overseas met the DSM-IV stressor 
criteria for PTSD.

In July 2009, the Board denied the Veteran's claim of entitlement 
to service connection for a psychiatric disability.  The Veteran 
appealed the Board's decision to the Court.  

In January 2010, the U. Ss. Court of Appeals for Veterans Claims 
granted a joint motion of the parties, vacated the Board's 
decision, and remanded the case to the Board for action 
consistent with the joint motion.  The joint motion of the 
parties noted that it was unclear from the February 2009 VA 
examination report as to whether the Veteran had a current 
diagnosis of PTSD.  The joint motion of the parties specifically 
states that the VA examiner did not appear to have excluded it as 
a diagnosis, as the examiner's only comment was that the 
Veteran's reported in-service stressors were insufficient to meet 
the DSM-IV stressor criteria for PTSD.  The joint motion of the 
parties also called attention to the fact that the February 2009 
VA examination was not specifically a PTSD examination.  Finally, 
it was noted that the Veteran's was diagnosed with PTSD as a 
result of childhood sexual abuse and so, the PTSD could have pre-
existed the Veteran's active service.

When this case most recently was before the Board in June 2010, 
it was remanded for evidentiary development consistent with the 
joint motion, to include affording the Veteran another VA 
examination.  

In July 2010, in accordance with the Board's most recent remand, 
the Veteran was afforded a VA examination for PTSD in which he 
reported sleep disturbances; relationship problems; having 
nightmares about bodies at a morgue as he had worked close to a 
morgue and occasionally could glance into a body bag; and seeing 
"bad sights" while volunteering at Walter Reed Hospital.  When 
asked what he thought was the most traumatic event in Vietnam, he 
replied that missing home was the worst and that it was very hot 
over there.  When asked about other significant events, he, in 
pertinent part, denied having any serious injuries or illnesses 
and identified having no arguments or problems with other 
soldiers stationed in Vietnam or during his "hitch" in service.    

In an addendum submitted in November 2010, the VA examiner from 
the July 2010 examination diagnosed the Veteran, in pertinent 
part, with PTSD, chronic.  The examiner noted that the diagnosis 
was secondary to the Veteran reporting at the July 2010 
examination (and previously at the private evaluation in October 
1995) that he was traumatized since he was in his teenage years 
when he was sexually abused repeatedly for over one year by his 
neighbor prior to service.  The VA examiner provided rationale 
for the diagnosis to include that the Veteran endorsed symptoms 
of re-experiencing the traumatic event with recurrent memories, 
nightmares, and flashback memories of the sexual abuse 
experience; persistent symptoms of hyperarousal including poor 
and broken sleep with frequent awakenings from nightmares of the 
traumatic event; chronic irritability; anger outburst with loss 
of control; poor concentration and hypervigilance; social 
isolation; poor relationship with friends, relatives, and his own 
family; chronic paranoid ideation of persecution.  The VA 
examiner stated that these PTSD symptoms existed prior to 
service; however, due to moderate stressors during service 
including his 30 day admission to the Sheppard base for 
hematuria, the stress/pressure from a potential deployment to 
Vietnam, and the intimidation from his sergeant led to worsening 
of his PTSD symptoms during the service.  The VA examiner also 
stated that the level of severity seemed to wax and wane after 
discharge from service until the present time.  The VA examiner 
opined that the PTSD was not permanently aggravated by military 
service and that the moderate stressors in service did 
temporarily aggravate the symptoms, which waxed and waned, but 
there was no evidence of permanent aggravation.

The July 2010 VA examiner has, in essence, opined that the 
Veteran's PTSD was present in service and was not permanently 
aggravated by service.  This opinion is based on an examination 
of the Veteran and a review of his pertinent history.  There is 
nothing in the examination report or in the other evidence of 
record that clearly and unmistakably establishes that the 
Veteran's PTSD was not aggravated by active duty.  Therefore, the 
presumption of soundness has not been rebutted, and the Veteran 
is entitled to service connection for the PTSD.


ORDER

Service connection for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


